In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1506V
                                    Filed: October 21, 2016
                                        UNPUBLISHED

****************************
SUSAN G. WEBBER,                       *
                                       *
                  Petitioner,          *      Joint Stipulation on Damages;
v.                                     *      Tetanus-Diphtheria-acellular Pertussis
                                       *      (“Tdap”) Vaccination; Shoulder Injury
SECRETARY OF HEALTH                    *      Related to Vaccine Administration
AND HUMAN SERVICES,                    *      (“SIRVA”); Special Processing Unit
                                       *       (“SPU”)
                  Respondent.          *
                                       *
****************************
Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

      On December 14, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her March 4, 2015 Tetanus-Diphtheria-acellular
Pertussis (“Tdap”) vaccination. Petition at 1.

       On October 20, 2016, the parties filed the attached joint stipulation stating that a
decision should be entered awarding compensation. Stipulation at ¶7. The parties’
Stipulation indicates that petitioner suffered SIRVA as “the result of the administration of
the Tdap vaccine she received on or about March 4, 2015, and [that petitioner]
experienced the residual effects of her injury for more than six months.” Stipulation at
¶4. The parties’ Stipulation further indicates “[p]etitioner represents that there has been

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
no prior award or settlement of a civil action for damages as a result of her condition”
and “[t]here is not a preponderance of evidence . . . that petitioner’s condition is due to a
factor unrelated to her . . . vaccination.” Stipulation at ¶¶ 5-6.

      The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $147,500.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2